James Michael s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2014

                                      No. 04-13-00803-CV

                            Denise MCVEA and Auris Project, Inc.,
                                       Appellants

                                                v.

                                   James Michael KISSLER,
                                          Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-14927
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
        On February 12, 2014, this appeal was dismissed for want of prosecution because
appellant failed to respond to this court’s order dated January 16, 2014. On March 18, 2014, this
court granted a motion for rehearing, reinstating this appeal on the docket of the court.
Appellant’s brief was due to be filed on April 21, 2014. On April 17, 2014, appellant requested
an extension of time to file her brief because she had requested two additional reporter’s records.
Appellant’s motion was granted, and the deadline for filing her brief was extended to June 2,
2014. On May 27, 2014, appellant filed a motion requesting an additional extension of time to
file her brief. The motion was granted, extending the deadline to July 2, 2014. This court’s
order stated, “Further requests for extensions will be disfavored.”

         On July 2, 2014, appellant filed a motion to abate appeal and remand for hearing on
appellant’s out-of-time motion for new trial. The motion is DENIED. Appellant’s brief must be
filed no later than July 18, 2014. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED. If appellant’s brief is not filed by July 18, 2014, this appeal will be dismissed for
failure to comply with this order. See TEX. R. APP. P. 42.3(c).

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court